UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
AUGUSTA DIVISION 201I90CT 10 AM IO: 58

clerks). Hod
° SO-DIS mel ‘soem
UNITED STATES OF AMERICA

Vv. CR119-039

RICKIE D. WILLIAMS

ORDER ON MOTION FOR LEAVE OF ABSENCE

Clayton L. Jolly, II having made application to the Court for a leave of
absence, and it being evident from the application that the provisions of Local Rule 83.9
have been complied with, and no objections having been received;

IT IS HEREBY ORDERED THAT Clayton L. Jolly, III be granted leave of
absence for the following periods: November 9, 2019 through November 14,

2019; and December 26, 2019 through January 3, 2020.

SO ORDERED, this tel ‘day of October, 2019.

   
    

 

 

c HALL, CHIEF JUDGE
UNITED/STATES DISTRICT COURT
5 ERN DISTRICT OF GEORGIA
